  Case 2:20-cr-01090-JNR Document 21 Filed 02/03/21 Page 1 of 1 PageID: 198




       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                           DCO-034-E
                                    No. 21-1075

                         UNITED STATES OF AMERICA

                                         v.

                               WILLIAM F. KAETZ,
                                     Appellant

                          (D.N.J. No. 2-20-cr-01090-001)

Present: JORDAN, KRAUSE and PHIPPS, Circuit Judges

      1.    Motion filed by Appellant Mr. William F. Kaetz for Bail Pending Trial.

      2.    Response filed by Appellee USA to Motion for Bail Pending Trial.

                                                        Respectfully,
                                                        Clerk/JK

_________________________________ORDER________________________________
The foregoing motion is hereby DENIED.


                                                        By the Court,

                                                        s/ Kent A. Jordan
                                                        Circuit Judge

Dated: February 3, 2021
JK/cc: All Counsel of Record




                                              A True Copy:



                                           Patricia S. Dodszuweit, Clerk
                                           Certified Order Issued in Lieu of Mandate
